DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected computer-readable storage medium, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-12-22.
Applicant’s election without traverse of claims 1-15 in the reply filed on 1-12-22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a dual plasma treatment”, it is unclear if dual plasma process requires two plasma processes at the same time or two separate plasma processes being performed on the substrate. 
Claim 1 refers to “a dual plasma treatment in a processing chamber to remove chemical residual and/or impurities from the metal bottom, the dielectric sidewalls, and/or the field of the dielectric and/or repair surface defects in the dielectric sidewalls and/or the field of the dielectric".  The multiple uses of “and/or” phrasing makes it unclear which steps are require and which are alternative steps. For the purposes of examination the examiner will interpret the meaning to be that all steps are alternatives to one another.
Claim 3 recites multiple alternative processes for the dual plasma treatment to include, however, claim 3 depends from claim 2 which require the direct plasma to be a hydrogen plasma, and the remote plasma to be an oxygen plasma. Therefore, it is unclear if claim 3 is further limiting claim 2 by requiring an additional direct hydrogen plasma or remote oxygen plasma or if it includes embodiments that are not further limiting claim 2 since claim 2 already requires a direct hydrogen plasma and a remote oxygen plasma. Claims 5, 7 and 9 recite similar limitations and are unclear for similar reasons as claim 3.
Claims 2-15 are rejected as being dependent on an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 7,977,249 (US’249).

Regarding claim 1, US’249 teaches methods for removing silicon nitride and elemental silicon during contact preclean process involve converting these materials to materials that are more readily etched by fluoride-based etching methods, and subsequently removing the converted materials by a fluoride-based etch (abstract). US’249 further teaches referring to FIG. 1, a cross-sectional depiction of a partially fabricated device (surface structure) is shown. In this example, silicon nitride etch stop layer 102 is residing on top of a layer of an active device material 101 (containing e.g., amorphous silicon, metal silicide, metallization layer, or copper (metal bottom)). A layer of silicon dioxide-based dielectric 103 (dielectric sidewalls, and a field of dielectric) is residing on top of a silicon nitride etch stop layer 102. The bulk of exposed silicon nitride 102 is removed by another method known in the art, such as reactive ion etching (RIE). Bulk silicon nitride removal method does not remove all of the silicon nitride from the contact, but leaves some residual amount of silicon nitride at the bottom of the contact hole 104. The pre-cleaning process removes these residuals (remove chemical residual and/or impurities from the metal bottom) (col. 6 line 4-30, see figure 1). The pre cleaning process includes performing multiple plasma processes (dual plasma treatment) including process 303 where silicon nitride material is first converted to a material that has a higher etching rate. This process can be performed by either a remote plasma or a direct plasma process (col. 2 line 30-46 and col. 7 line 40-col. 8 line 35). After the silicon nitride has been modified, it is subjected to etching, as shown in the process block 305. In some embodiments, fluoride based etching methods such as those described above are employed. In some embodiments, gas-phase fluoride etching direct plasma) (col. 5 line 5-35) or the fluoride etchant is formed by subjecting the fluoride gas to a remote plasma discharge (col. 3 line 5-col. 7 line 30). Therefore, US’249 teaches that the substrate is exposed to two different plasma treatments, both of which can be chosen from a direct plasma or remove plasma (wherein the dual plasma treatment comprises a direct plasma and a remote plasma). Therefore, US’249 teaches a method of pre-cleaning comprising: exposing a substrate comprising a surface structure with a metal bottom, dielectric sidewalls, and a field of dielectric to a dual plasma treatment in a processing chamber to remove chemical residual and/or impurities from the metal bottom, the dielectric sidewalls, and/or the field of the dielectric; wherein the dual plasma treatment comprises a direct plasma and a remote plasma.

US’249 does not teach exposing the substrate to the dual plasma treatment in a processing chamber. 

However, US’249 further teaches in general, there is a wide latitude in the types of apparatus and process conditions, one of skill in the art may use in implementing described methods. In some embodiments, it is possible and advantageous to perform both material conversion and fluoride-based etching in one process chamber. For example, any suitable apparatus configured for plasma generation and for admission of gaseous reactants may be used to treat the substrate with an oxygen-containing gas or 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’249 to include exposing the substrate to the dual plasma treatment in a processing chamber because US’249 teaches that the dual plasma treatment can be performed by either remote or direct plasma and that it is advantageous to perform both processes in one chamber, such as to reduce process time and contamination risk and additionally it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Regarding claims 2-5, 7-9, 15, the modified method of US’249 teaches the method of pre-cleaning a substrate according to claim 1. US’249 further teaches that the modifying plasma can be either a direct plasma or a remote plasma, as discussed above and can include a plasma including oxygen and/or hydrogen (col. 2 line 33-col. 2 line 5). The etching plasma process can further be a remote or direct plasma, as discussed above and can include a plasma including a fluorine-containing gas and a hydrogen containing gas (col 3 line 5-30 and col. 5 line 5-35). Therefore, US’249 further teaches wherein the direct plasma comprises a hydrogen plasma, and the remote plasma comprises an oxygen plasma, with regard to claim 2, wherein the dual plasma treatment further comprises one or more of the following: a direct oxygen plasma, a remote oxygen plasma, a direct hydrogen plasma, and a remote hydrogen plasma, with regard to claim 3, wherein the direct plasma comprises an oxygen plasma, and the remote plasma comprises a hydrogen plasma, with regard to claim 4, wherein the dual plasma treatment further comprises one or more of the following: a direct oxygen plasma, a remote oxygen plasma, a direct hydrogen plasma, and a remote hydrogen plasma, with regard to claim 5, wherein the dual plasma treatment further comprises one or more of the following: a direct oxygen plasma, a remote oxygen plasma, a direct hydrogen plasma, and a remote hydrogen plasma, with regard to claim 7, wherein the direct plasma comprises a hydrogen plasma, and the remote plasma comprises a hydrogen plasma, with regard to claim 8, wherein the dual plasma treatment further comprises one or more of the following: a direct oxygen plasma, a remote oxygen plasma, a direct hydrogen plasma, and a remote hydrogen plasma, with regard to claim 9 and wherein the substrate is exposed to a direct plasma of oxygen before a remote plasma of hydrogen, with regard to claim 15.

Regarding claim 10, the modified method of US’249 teaches the method of pre-cleaning a substrate according to claim 1. US’249 further teaches wherein the dielectric comprises one or more of silicon oxide (SiO) (col 5 line 1-8 and col 6 line 4-14).

Regarding claim 13, the modified method of US’249 teaches the method of pre-cleaning a substrate according to claim 1. The modified method of US’249 further teaches that the process chamber is a plasma processing chamber, which requires an enclosed space including a top or lid. Therefore, the modified method of US’249 would necessarily include wherein the processing chamber comprises a dual plasma lid.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US’249 as applied to claim 1 above, and further in view of Ye et al. US 6,153,530 (US’530).

Regarding claim 11-12, the modified method of US’249 teaches the method of pre-cleaning a substrate according to claim 1. US’249 further teaches wherein the dielectric comprises one or more of silicon oxide (SiO) (col 5 line 1-8 and col 6 line 4-14), with regard to claim 12.

US’249 does not teach the metal comprises one or more of tungsten (W), cobalt (Co), or ruthenium (Ru), with regard to claim 11 and the metal comprises tungsten (W), with regard to claim 12.

US’530 teaches a post-etch treatment for plasma etched metal-comprising features in semiconductor devices (abstract). US’530 further teaches copper tends to corrode more easily than aluminum, tungsten, and other metals used to provide electrical contacts and conductive interconnects.(col. 14 line 50- col 15 line 15). Therefore, US’530 teaches that the metallization layer of US’249 which may include copper can be substituted with tungsten.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’249 to include the metal comprises one or more of tungsten (W) with regard to claim 11 and the metal comprises tungsten (W), with regard to claim 12 because US’530 teaches the metallization layer of US’249 which may include copper can be substituted with tungsten and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US’249 as applied to claim 1 above, and further in view of Tabaru US 2004/0161942 (US’942).

Regarding claim 6 and 14, the modified method of US’249 teaches the method of pre-cleaning a substrate according to claim 1. US’249 further teaches that the modifying plasma can be either a direct plasma or a remote plasma, as discussed above and can include a plasma including oxygen and/or hydrogen (col. 2 line 33-col. 2 line 5). The etching plasma process can further be a remote or direct plasma, as discussed above and can include a plasma including a fluorine-containing gas and a hydrogen containing gas (col 3 line 5-30 and col. 5 line 5-35). Therefore, US’249 further teaches one of the dual plasma processes is an oxygen plasma, which reads on either the direct plasma comprises an oxygen plasma or the remote plasma comprises an oxygen plasma, with regard to claim 6 and wherein the substrate is exposed to a direct plasma of hydrogen before a remote plasma, with regard to claim 14

US’249 does not teach both the direct plasma comprises an oxygen plasma, and the remote plasma comprises an oxygen plasma, with regard to claim 6 and wherein the substrate is exposed to a direct plasma of hydrogen before a remote plasma of oxygen, with regard to claim 14.

US’942 teaches a method of manufacturing a semiconductor device, and more particularly, to a method of manufacturing a semiconductor device having a copper wiring (para. 2). US’942 further teaches the silicon nitride film 6 can be etched by anisotropic plasma etching using a fluorine-containing gas. Examples of the fluorine-containing gas include gases containing tetrafluoromethane or trifluoromethane. More specifically, there can be used a mixed gas of tetrafluoromethane and oxygen (para. 66). When the high-energy ions, such as the argon and oxygen ions, are brought into collision with the exposed surface of the first copper layer subsequent to the etching step of the silicon nitride film, a fluorine-containing polymer film can be removed from the surface of the first copper layer. In addition, the fluorine atoms attached to the surface of the first copper layer can also be removed, so that the formation of a fresh polymer film can be prevented. Thus, a native oxide film can be formed uniformly over the surface of the first copper layer, under which if the semiconductor substrate is removed to the outside of the chamber, the copper is not corroded by the action of moisture in air (para. 47).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’249 to include both the direct plasma comprises an oxygen plasma, and the remote plasma comprises an oxygen plasma, with regard to claim 6 and wherein the substrate is exposed to a direct plasma of hydrogen before a remote plasma of oxygen, with regard to claim 14 because US’942 teaches a oxygen plasma can be combined with a fluorine containing plasma for removing nitrides from a copper interconnect surface to prevent polymer films from forming and prevent the exposed copper from corroding by the action of moisture in air.


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ERIN F BERGNER/Examiner, Art Unit 1713